DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 01/17/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13-14, and 17-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Moeller et al. (2019/0049949), hereinafter Moeller.
Regarding claims 1 and 13, Moeller discloses, in figures 2A-2C, a wearable mixed reality system (200, modified-reality device) (paragraph 0076) comprising: a camera input system (210, camera) (paragraph 0044 discloses camera images from the camera); an image projection system (204a and 
Regarding claims 6 and 17, Moeller discloses, in figures 2A-2C, a wearable mixed reality system (200, modified-reality device) (paragraph 0076), where the image projection system (204a and 204b, displays) is housed in a head mounted display (202, head mounted device) (paragraph 0071) and where the head mounted display (202, head mounted device) is capable of being in communication with and controlled by a wireless device (paragraph 0074).
Regarding claims 7 and 18, Moeller discloses, in figures 2A-2C, a wearable mixed reality system (200, modified-reality device) (paragraph 0076), where the head mounted display (202, head mounted device) is capable of displaying images and sounds from the wireless device (paragraphs 0057 and 0074).
Regarding claim 14, Moeller discloses, in figures 2A-2C, a wearable mixed reality system (200, modified-reality device) (paragraph 0076), further comprising manipulating the real-world image to produce the augmented image (paragraph 0077).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (2019/0049949), hereinafter Moeller as applied to claim 1 above, and further in view of Kim et al. (2017/0287217), hereinafter Kim.
Regarding claim 3, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose where the image projection system comprises a wave-guide display.
Kim discloses where the image projection system comprises a wave-guide display (paragraph 0026).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the waveguide of Kim for the purpose of generating an image.
Regarding claim 4, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.

Kim discloses where the image projection system comprises a pico projector (paragraph 0026).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the pico projector of Kim for the purpose of generating an image.
Regarding claim 5, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose where the image projection system comprises one or more prisms.
Kim discloses where the image projection system comprises one or more prisms (paragraph 0026).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the prism of Kim for the purpose of generating an image.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (2019/0049949), hereinafter Moeller as applied to claim 1 above, and further in view of Jung et al. (2016/0062636), hereinafter Jung.
Regarding claims 8 and 19, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose further comprising a hand and finger gesture tracking subsystem such that the processor, the real-word image, the augmented image, or any combination thereof are capable of being interacted with by the user.
Jung discloses further comprising a hand and finger gesture tracking subsystem such that the processor, the real-word image (real-time image), the augmented image, or any combination thereof are capable of being interacted with by the user (paragraph 0252).
.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (2019/0049949), hereinafter Moeller as applied to claim 1 above, and further in view of Choi (2018/0046179).
Regarding claims 9 and 20, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose further comprising a drone, where the camera input system comprises at least one camera located on a drone and where the drone is capable of being controlled by the user via the hand and finger gesture tracking subsystem.
Choi discloses further comprising a drone, where the camera input system comprises at least one camera located on a drone and where the drone is capable of being controlled by the user via the hand and finger gesture tracking subsystem (paragraph 0232) and figures 7a-7f).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the drone of Choi for the purpose of controlling a camera to the drone.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (2019/0049949), hereinafter Moeller as applied to claim 1 above, and further in view of Freeman et al. (2018/0249151), hereinafter Freeman.
Regarding claim 10, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose where the image projection system is capable of dynamic opacity.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the drone of Choi for the purpose of projecting the image on the interior of the lens and obscures from one percent or less to up to 100 percent of the otherwise clear lens.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (2019/0049949), hereinafter Moeller as applied to claim 1 above, and further in view of Krueger (2016/0262608).
Regarding claim 11, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose further comprising an eye tracking subsystem capable of detecting abnormalities in eye functioning.
Krueger disclose further comprising an eye tracking subsystem capable of detecting abnormalities in eye functioning (paragraphs 0020 and 0062).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the eye tracking subsystem of Krueger for the purpose of using eye track and eye fixation to identify eye abnormalities.
Regarding claim 12, Moeller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Moeller fails to disclose further comprising bone sound conduction technology.
Krueger discloses further comprising bone sound conduction technology (paragraph 0335).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Moeller with the sound conduction of Krueger for the purpose of generating a sound signal. 17. The . 

Allowable Subject Matter
Claims 2 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claim 2, in claims 2 and 15, where the processor is further capable of generating a shader based on input ansler grid data such that the shader is capable of manipulating the real-world 3 image to produce the augmented image, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872